Order entered July 6, 1966 unanimously modified, on the law, to the extent of granting the motion of the defendant-appellant Coliseum Plaza, Inc., for summary judgment dismissing the complaint as to it, without c-osts or disbursements, and otherwise affirmed, without prejudice to an application by plaintiff-respondent, if so advised, to apply at Special Term for leave to replead against said defendant-appellant. The complaint as to defendant-appellant Coliseum Plaza, Inc., fails to allege those factors requisite to a cause of action for economic duress. To allege that the cobrokerage agreement was entered into under “ duress ” because of plaintiff’s belief that the individual defendant would “kill the deal”, that is, would breach the contract, does not constitute duress. One does not act under duress, moreover, where there is available adequate legal remedy to redress the threatened coercion. (Allstate Med. Labs. v. Blaivas, 26 A D 2d 536; Colonie Constr. Corp. v. De Lollo, 25 A D 2d 464; Oleet v. Pennsylvania Exch. Bank, 285 App. Div. 411; Clasen v. Doherty, 242, App. Div. 502.) Concur — Botein, P. J., Stevens, Tilzer and McNally, JJ.